ORDER

PER CURIAM.
AND NOW, this 1st day of May, 2007, the Petition for Allowance of Appeal is GRANTED. The order of the Superior Court is VACATED, and this case is REMANDED to the Superior Court for disposition of the merits. “The requirement that the clerk time stamp and make docket entries of the filings in these cases only serves to provide a record of the filing, and does not trigger any deadline nor require any response.” Pa.R.Crim.P. 576(A)(4), comment. See Commonwealth v. Ellis, 534 Pa. 176, 626 A.2d 1137 (1993) (no constitutional right to hybrid representation on appeal). Jurisdiction relinquished.